Citation Nr: 1119354	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-44 764	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to service connection for Type II Diabetes Mellitus, including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a heart disorder, including as secondary to the Type II Diabetes Mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, including as secondary to the Type II Diabetes Mellitus.

4.  Entitlement to service connection for retinopathy, including as secondary to the Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1968 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran was stationed in Thailand from July 1969 to July 1970 during the Vietnam Era.  He did not serve in the Republic of Vietnam.

2.  There is no presumption the Veteran was exposed to Agent Orange during his military service, and there is no indication his service in Thailand involved said exposure.

3.  The weight of the competent and credible evidence also is against a finding that the Veteran's Type II Diabetes Mellitus began while he was in service, or within one year of his discharge, or is the result of exposure to Agent Orange in service inasmuch as it has not been shown that he was so exposed.

4.  The weight of the competent and credible evidence is against finding, as well, that the Veteran's heart condition, upper and lower extremity peripheral neuropathy, and retinopathy began while he was in service or, in the case of the heart condition, within one year of his discharge; and even if, per chance, these conditions are complications of his Type II Diabetes Mellitus, as he is alleging, they, too, are unrelated to his military service inasmuch as his Type II Diabetes Mellitus has not been etiologically linked to his service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A heart condition was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  Peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2010).

4.  Retinopathy was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court held that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2006, prior to the initial adjudication of his claims in October 2007, so in the preferred sequence.  That letter informed him of the type of information and evidence required to substantiate his service-connection claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  That letter also complied with Dingess by as well apprising him of the downstream disability rating and effective date elements of his claims.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs) and VA evaluation and treatment records.  There is no indication of any outstanding records pertaining to his claims.  

VA also afforded the Veteran a medical examination in October 2007, however, a medical opinion concerning whether his Type II Diabetes Mellitus is attributable to his military service was not requested.  That examination did result in opinions concerning the etiology of his heart disorder (coronary artery disease), peripheral neuropathy, and retinopathy - including in terms of whether these conditions are secondary complications of his Type II Diabetes Mellitus.  A medical nexus opinion is not needed to determine whether his diabetes is related to his military service, however, as the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, though, none of the Veteran's STRs makes any reference to diabetes mellitus, either in the way of a relevant subjective compliant (e.g., symptom, etc.) or objective clinical finding such as a pertinent diagnosis.  Also significant is the fact that the Veteran has acknowledged first receiving this diagnosis about five years after his discharge from the military, so beyond the one-year presumptive period following the conclusion of his service, with no suggestion that his diabetes originated during his service.  His sole basis for linking this condition to his military service is by way of his alleged exposure to Agent Orange during his service.  But since he admittedly did not serve in Vietnam, and records show his service in Thailand was not during a time when Agent Orange was used or sprayed there, it necessarily cannot be shown that his Type II Diabetes Mellitus is a consequence of that purported exposure because, for all intents and purposes, it never occurred.  That is to say, absent the required proof of the claimed precipitating event, it follows that his diabetes cannot be a result or residual.  There is only his unsubstantiated claim of said exposure.  And where, as here, the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination and opinion are not required to decide the claim.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  See also Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  So, simply put, the second and third prongs of the McLendon test have not been met.  Accordingly, the Board finds that no further notice or assistance with the claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Service Connection for Type II Diabetes Mellitus

The Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by his service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather may, depending of the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The type and amount of supporting evidence needed is dependent on the specific type of condition claimed and whether it is readily amenable to lay diagnosis and probative comment or opinion regarding its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt on any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

It is additionally worth mentioning that certain conditions, including diabetes mellitus, will be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era also will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  And even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing that he or she was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of VA's General Counsel held that service on a deep-water naval vessel off the shores of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal Circuit Court since has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

VA recently published and implemented new regulations regarding Agent Orange exposure.  The diseases presumptively associated with said exposure now include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

However, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; 
respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; 
certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

Service connection also is permissible on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  This includes situations where a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence confirming the Veteran has the currently claimed disability; (2) evidence of the service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the currently claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); .

The Veteran acknowledges he did not serve in Vietnam but claims similar exposure to Agent Orange while stationed in Thailand.  He says that RANCH HAND 
C-123's flew from Takhli RTAFB and Udorn RTAFB where he was stationed.  He also says that he supplied ground support equipment for servicing the aircraft and was responsible for cleaning the equipment after use.  He therefore believes he was exposed to Agent Orange through cleaning equipment that had been used on airplanes that either sprayed Agent Orange or had Agent Orange sprayed on them.  Additionally, he alleges that he was exposed to Agent Orange that was sprayed along the perimeter of his bases for local weed control by physical proximity to the perimeter and repairing the hand-sprayers used to spray the herbicides.

With the SOC, the Veteran was provided a copy of the Director of Compensation and Pension Service's Memorandum dated in May 2009 entitled "Herbicide Use in Thailand During the Vietnam Era."  This memorandum indicates that RANCH HAND aircraft flew insecticide missions in Thailand from August 30 to September 16, 1963, and from October 14-17, 1966, mostly spraying malathion for mosquito control.  Otherwise, there were no RANCH HAND aircraft in Thailand.

This Memorandum also indicates that the small-scale herbicide usage to clear weeds in and around the bases and airstrips were using commercial products and not Agent Orange.  There are no presumptions based on exposure to commercial herbicides.  If the Veteran was exposed to commercial herbicides in Thailand, his exposure risk would be similar to exposure to the commercial herbicides sold and used in the United States.


That May 2009 Memorandum is more probative on the issue of Agent Orange exposure than the Veteran's unsubstantiated lay allegations to the contrary.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).  The Board does not find that his military occupational specialty (MOS) of aerospace ground equipment repairman would give him any firsthand knowledge of the missions flown by the aircrafts for which he supplied ground equipment.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (indicating a Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  The critical point, here, is that there is not the required indication the Veteran is providing firsthand knowledge of a factual matter, i.e., meaning regarding something that has been established as fact.  Indeed, to the contrary, by his own report, he did not work on the airplanes but, instead, supplied the equipment for the airplane mechanics.  As such, there is not an assumption that he had frequent contact with the pilots or aircraft to necessarily know where the planes had flown, and for this reason his lay testimony concerning this ultimately amounts to mere hearsay.  As he has not reported any personal connection with Operation RANCH HAND or the logistics of the operation, the Board does not find a basis on which he would be a credible source of this flight information.  The May 2009 Memorandum is instead based on more objective information collected from the Service Department by the persons responsible for organizing and carrying out the operations and missions.  Consequently, this Memorandum is more credible as to the actual exposure to Agent Orange of soldiers in Thailand than the Veteran's speculation, especially in comparison, that he may have been exposed without any firsthand basis for this belief.

As the Veteran did not serve in Vietnam, he does not meet the criteria for service connection for diabetes mellitus based on presumptive exposure to Agent Orange.  And as the evidence weighs against his exposure to Agent Orange elsewhere during his service, namely, while in Thailand, service connection also is not warranted on this alternative basis.

The Board also finds that service connection is not warranted on direct or secondary bases.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement must be considered - direct, presumptive and secondary).

The Veteran's STRs show urinalysis negative for sugar and albumin in August 1967 and September 1971.  As his STRs show no complaints, treatment or diagnosis of diabetes mellitus, these records provide evidence against in-service incurrence of this condition.  See Struck v. Brown, 9 Vet. App. 145 (1996).  And, as mentioned, there equally is not indication of diabetes mellitus within the one-year presumptive period following the conclusion of his service, meaning by December 1972 (since his service ended in December 1971).  By his own admission, he first received a diagnosis of diabetes mellitus some five years after his separation from service, so admittedly beyond this one-year presumptive period.  38 C.F.R. § 3.307(a)(3), 3.309(a).  There certainly is no indication he had this condition to a compensable degree (meaning at least 10-percent disabling) within this prescribed 1-year period following the conclusion of his service.  This minimum compensable rating of 10 percent for Type II Diabetes Mellitus merely requires the condition is manageable by restricted diet only.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  But, keep in mind, he readily acknowledges that he had not yet even received a diagnosis of diabetes during this one-year presumptive period, so necessarily could not have been treating it with a restricted diet because he had not yet learned that he had this condition.

The Veteran also has failed to show continuity of symptomatology from service until his initial diagnosis of diabetes mellitus to otherwise support his claim.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Moreover, for non-combat Veterans providing non-medical related lay testimony regarding an event during service, or since, Buchanan is distinguishable; the lack of documentation in service records or since must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

So there is not the required linkage of the Veteran's Type II Diabetes Mellitus with his military service, either by way of showing this condition initially manifested during his service (direct incurrence) or within one year of his discharge (presumptive incurrence).  There also is no competent and credible evidence otherwise linking or relating this condition to his military service, including by way of a service-connected disability.  He has also not alleged or established that his diabetes mellitus is in any way related to his only service-connected disability, the residuals of a right femur fracture.  See Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like in Wallin, that competent medical nexus evidence is required to associate a secondary condition with a service-connected disability).

Lastly, in an August 2007 telephone report of contact, the Veteran reported that he was exposed to all sorts of oils and chemicals that were on the equipment he repaired while working on the flight line in Thailand.  But even if indeed true, this is not tantamount to concluding his Type II Diabetes Mellitus is a necessary consequence.  And because the determination of whether a person has Type II Diabetes Mellitus is based on objective clinical data, such as persistently elevated blood sugar, etc., it is not the type of condition that is readily amenable to mere lay diagnosis or probative comment on its etiology.  So the Veteran's unsubstantiated lay testimony, alone, is insufficient to establish the date of onset of his diabetes (i.e., that it started during his service or within one year after) or is the result of his service.  See again Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


Therefore, because the Veteran has no competent and credible evidence of 
in-service incurrence of his Type II Diabetes Mellitus, or of an initial manifestation of this condition to a compensable degree of at least 10-percent disabling within the one-year presumptive period following his service, or a secondary connection to his service-connected right femur disability or service in the Republic of Vietnam or elsewhere (namely, in Thailand) involving exposure to Agent Orange, the preponderance of the evidence is against his claim.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this claim must be denied.

III.  Service Connection for a Heart Condition

As the Veteran's STRs show no complaints, treatment or diagnosis of a heart condition, these records provide evidence against this claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  His post-service medical records show he was first diagnosed with coronary artery disease in 1994, so some 23 years after his separation from service.  This 23-year lapse between the conclusion of his military service and this initial diagnosis is other probative against this claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, he has failed to show continuity of symptomatology during the many intervening years leading up to that initial diagnosis, to otherwise establish the required linkage or causation directly to his military service.

This claim is predicated, instead, on the notion that his heart condition is secondary to his diabetes mellitus.  The October 2007 VA examination supports this correlation.  However, for the reasons and bases already discussed, service connection for is not warranted for his Type II Diabetes Mellitus, so he necessarily cannot link his heart condition to his military service by way of that disability because it is not service connected.  He has also not alleged or established that his heart condition is in any way related to his sole service-connected disability, the right femur fracture.  See Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999). 

For these reasons and bases, the Board finds that the preponderance of the evidence also is against this claim for service connection for a heart condition.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this claim also must be denied.

IV.  Service Connection for Upper and Lower Extremity Peripheral Neuropathy

The list of diseases presumptively associated with exposure to Agent Orange includes acute and subacute peripheral neuropathy.  See 38 C.F.R. § 3.309(e).  But for purposes of this presumption, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.

The Veteran does not have a diagnosis of acute or subacute neuropathy.  And the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era (even assuming he had said exposure, which, again, he does not) is not warranted for chronic peripheral nervous system disorders.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

As the Veteran's STRs show no complaints, treatment or diagnosis of peripheral neuropathy, these records provide evidence against his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  His post-service medical records show he was first diagnosed with peripheral neuropathy in 2003, so some 32 years after his separation from service, which is other probative evidence against this claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, he has not shown continuity of symptomatology during the many intervening years leading up to that initial diagnosis.

In any event, the primary basis of this claim is that the upper and lower extremity peripheral neuropathy is secondary to his diabetes mellitus, so a residual complication.  And the October 2007 VA examination supports this correlation.  Still, because his Type II Diabetes Mellitus has not been determined to be related to his military service (i.e., a service-connected disability), he necessarily cannot link his associated upper and lower extremity peripheral neuropathy to his military service by way of his diabetes.  He also has not alleged or established that his peripheral neuropathy is in any way related to his sole service-connected disability, the right femur fracture.  See Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999).

For these reasons and bases, the preponderance of the evidence is against this claim of service connection for upper and lower extremity peripheral neuropathy.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this claim must be denied.

V.  Service Connection for Retinopathy

As the Veteran's STRs show no complaints, treatment or diagnosis of retinopathy, these records provide evidence against this claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  His post-service medical records show he was first diagnosed with diabetic macular edema in 2006, so some 35 years after his separation from service, which is other probative evidence against this claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, he has failed to show continuity of symptomatology during the many intervening years leading up to that initial diagnosis to otherwise establish the necessary linkage to his military service.

But just as in the case of his heart condition (coronary artery disease) and upper and lower extremity peripheral neuropathy, the primary basis of this claim for retinopathy is that it is secondary to his diabetes mellitus, so a residual complication.  And the October 2007 VA examination supports this correlation.  

But, again, his Type II Diabetes Mellitus is not a service-connected disability.  He therefore cannot link his retinopathy to his military service by way of his diabetes absent first establishing that his diabetes, itself, is the result of his military service.  This chain link of causation starts by first linking his diabetes to his military service, something he simply has not done.  He also has not alleged or established that his retinopathy is in any way related to his only established service-connected disability, the right femur fracture.  See Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999).

For these reasons and bases, the preponderance of the evidence is against this claim of service connection for diabetic retinopathy.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this claim must be denied.


ORDER

The claim for service connection for Type II Diabetes Mellitus is denied.

The claim for service connection for a heart condition is denied.

The claim for service connection for upper and lower extremity peripheral neuropathy is denied.

The claim for service connection for retinopathy is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


